Citation Nr: 1721366	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-22 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include on a secondary basis, to include as due to herbicide exposure and/or exposure to asbestos.

2.  Entitlement to service connection for hypertension, to include on a secondary basis, to include as due to herbicide exposure and/or exposure to asbestos.

3.  Entitlement to service connection for residuals of a thyroid removal, to include on a secondary basis, to include as due to herbicide exposure and/or exposure to asbestos.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In July 2013 and August 2013 substantive appeal forms, the Veteran requested a hearing before a member of the Board, which was scheduled for October 2016.  However, in an October 2016 submission, the Veteran canceled his scheduled hearing and has not requested that it be rescheduled.  The Board therefore considers his request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided. 

The Veteran contends that his claimed heart disorder, hypertension, and residuals of a thyroid removal are related to his exposure to herbicides and/or asbestos during service.  A review of the record shows that the Veteran is service-connected for asbestosis, and that exposure to asbestos has been conceded.  Review of the record also shows the Veteran served in the Navy aboard the U.S.S. Dyess.  The Board notes that, according to the VA-researched and created document "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," found at http://www.benefits.va.gov/compensation/docs/shiplist.docx (last checked on June 7, 2017), the U.S.S. Dyess operated temporarily on Vietnam's inland waterways, specifically on Saigon River and Rung Sat Special Zone from June 19, 1966 to July 1, 1966.  This same document noted that all Veterans who served aboard vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.  In other words, VA has made the determination that individuals serving aboard the referenced vessel during the appropriate periods will be presumed to have been exposed to herbicide agents.  

The Veteran's service personnel records show that he served aboard the U.S.S. Dyess through 1966.  Consequently, he is presumed to have been exposed to Agent Orange.  

The Board notes that the Veteran has not been provided VA examinations with respect to the claims.  In addition to conceded exposure to asbestos and herbicides during service, a review of the claims file shows a diagnosis of hypertension, show treatment records noting symptoms of some sort of possible heart condition (with symptoms of angina and heart murmur), and show treatment records noting a thyroidectomy.  Furthermore, the Veteran has submitted numerous medical articles in support of his claims that address possible relationships between asbestos exposure and heart conditions, hypertension, and thyroid conditions.  As there is competent evidence of disabilities (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim, the Board finds that VA examinations are warranted to assess the nature and etiology of any current heart condition, hypertension, and residuals of a thyroid removal.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to address the nature and etiology of any heart disorder; and the nature and etiology of the Veteran's hypertension.  All indicated tests and studies should be conducted.  The electronic claims file must be made available to, and reviewed by the examiner.  

The examiner should provide opinions concerning the following:

(a) With respect to any heart disorder identified, is it at least as likely as not (a 50 percent or greater possibility) that such heart disorder originated in service or within one year of discharge from service, or is otherwise etiologically related to the Veteran's active service, to include as a result of herbicide exposure and/or asbestos exposure?

(b)  Is it at least as likely as not that any identified heart disorder was caused or chronically worsened (i.e., aggravated) by any service-connected disorder?

(c) With respect to the Veteran's hypertension, is it at least as likely as not (a 50 percent or greater possibility) that hypertension originated in service or within one year of discharge from service, or is otherwise etiologically related to the Veteran's active service, to include as a result of herbicide exposure and/or asbestos exposure?

(d)  Is it at least as likely as not that the hypertension was caused or chronically worsened (i.e., aggravated) by any service-connected disorder?

The complete rationale for each opinion offered should be provided.


2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to address the nature and etiology of the residuals of the Veteran's thyroid removal.  All indicated tests and studies should be conducted.  The electronic claims file must be made available to, and reviewed by the examiner.  

The examiner should provide opinions concerning the following:

(a) Is it at least as likely as not (a 50 percent or greater possibility) that the removal of the Veteran's thyroid and resulting residuals originated in service or within one year of discharge from service, or is otherwise etiologically related to the Veteran's active service, to include as a result of herbicide exposure and/or asbestos exposure?

(b)  Is it at least as likely as not that the removal of the Veteran's thyroid and resulting residuals was caused or chronically worsened (i.e., aggravated) by any service-connected disorder?

The complete rationale for each opinion offered should be provided.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




